Title: From Alexander Hamilton to Benjamin Lincoln, 22 September 1791
From: Hamilton, Alexander
To: Lincoln, Benjamin



Treasury Department Sept 22d 1791
Sir

A certificate of Registry No 16, granted by you, for the Ship Lucretia, has been delivered up, at the Port of Newbern in north Carolina, and returned to this officer by the Collector of that port.
Inclosed you will receive part of the certificate, containing the official Seals and signatures of yourself and the naval Officer; which is transmitted to you, in order that the Bond given agreeable to law, may be allowed to be cancelled.
I am sir   Your obedt Servt
A Hamilton Benj Lincoln EsqrCollectorBoston
